 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    DAWN D. DILLON,                                         Case No. 2:18-cv-01582-RFB-GWF
 8                                           Plaintiff,
              v.                                                             ORDER
 9
      BAYVIEW LOAN SERVICING, LLC, et al.,
10

11                                        Defendants.
12

13          This matter is before the Court on the Defendant’s Fidelity National Title Company’s
14   Motion to Stay Discovery and Joinder to Ditech Financial LLC’s Motion to Stay Discovery
15   [ECF No. 23], (ECF No. 75), filed June 7, 2019. Defendant, First American Title Insurance
16   Company’s Joinder (ECF No. 77) filed June 10, 2019 and Defendant City of Las Vegas’ Joinder
17   (ECF No. 81) filed June 12, 2019. To date, no response has been filed and the time to do so has
18   now passed.
19          On October 18, 2018, the Court granted Defendant Ditech Financial LLC’s motion to
20   stay discovery pending decision on motion to dismiss. See Order, (ECF No. 36). In addition,
21   LR 7-2(d) states in pertinent part, that “[t]he failure of an opposing party to file points and
22   authorities in response to any motion shall constitute a consent to the granting of the motion.”
23   Accordingly,
24          IT IS HEREBY ORDERED that the Defendant’s Fidelity National Title Company’s
25   Motion to Stay Discovery and Joinder to Ditech Financial LLC’s Motion to Stay Discovery
26   [ECF No. 23], (ECF No. 75) is granted.
27

28
                                                          1
 1          IT IS FURTHER ORDERED that the parties shall file a proposed discovery plan and

 2   scheduling order within fourteen (14) days of the Court’s ruling on Defendants pending motions

 3   to dismiss, in the event the motions are denied.

 4          Dated this 26th day of June, 2019.

 5

 6
                                                            GEORGE FOLEY, JR.
 7                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        2
